IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §

PETITION OF DANIEL M. § No. 296, 2015
PASKINS, JR. FOR A WRIT OF §
MANDAMUS

Submitted: June 23, 2015
Decided: August 25, 2015

Before VALII-IURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 25‘h day of August 2015, upon consideration of Daniel M. Paskins, J r.’s
petition for a writ of mandamus and the State’s answer and motion to dismiss, it
appears to the Court that:

( 1) Paskins seeks to invoke the original jurisdiction of this Court, under
Supreme Court Rule 43, to issue a writ of mandamus ordering the Superior Court
to correct the length of probation imposed on January 4, 2013 after Paskins’ third
violation of probation (“VOP”) in Criminal ID No. 88801362DI. For his third
VOP in Criminal ID No. 88801362DI, Paskins was sentenced to ﬁfteen and a half
years of Level V incarceration, suspended upon successﬁll completion of the
Greentree Program, to be followed by a total of eight and a half years of decreasing

levels of supervision.l Paskins contends that this term of probation violates the Ex

' Because Paskins was originally sentenced in Criminal ID No. 88$01362DI in 1989, the two
year-probationary term limit set forth in 11 Del. C. § 4333(b)(1) does not apply to his sentence.

Post Facto Clause of the United States Constitution and the Delaware Sentencing
Accountability Commission guidelines because he was not sentenced to any
probation for his first VOP in 1994.

(2) A writ of mandamus will only issue if the petitioner can show: (i) a
clear right to the performance of a duty; (ii) that no other adequate remedy is
available; and (iii) the Superior Court has arbitrarily failed or refused to perform its
duty.2 A petitioner who has an adequate remedy in the appellate process may not
use the extraordinary writ process as a substitute for a prOperly ﬁled appeal.3

(3) Having carefully considered the parties’ positions, the Court
concludes that Paskins has not shown that he lacked an adequate remedy to address
the claim raised in his mandamus petition. Paskins ﬁled a notice of appeal from
the Superior Court’s January 4, 2013 order, but that appeal was dismissed after
Paskins failed to ﬁle the Supreme Court ﬁling fee or a motion to proceed informa
pauperis and failed to ﬁle a timely response to a notice to show cause.4 Paskins
also ﬁled an untimely motion for postconviction relief under Superior Court

Criminal Rule 61, which the Superior Court summarily dismissed. This Court

 

Paskins v. State, 2012 WL 5948969, at *2 (Del. Nov. 27, 2012) (recognizing that Section
4333(b) probationary term limits do not apply retroactively to an original sentence before 2003).
2 In re Bordley, 545 A.2d 619, 620 (Del. 1988).

3 In re Noble, 2014 WL 5823030, at *1 (Del. Nov. 6, 2014) (citing Mains/reﬂrke v. Harlilzy, 214
A.2d 883, 885 (Del. 1965)).

4 Paskins v. State, 2013 WL 1098258 (Del. Mar. 14, 2013).

[\J

afﬁrmed the Superior Court’s judgment.3 Paskins cannot use the extraordinary
writ process as a substitute for a properly ﬁled appeal. We also note that Paskins’
contention that his 1994 VOP sentence did not include probation is incorrect—that
sentence included ten years of probation.

(4) Given that there was an adequate remedy and this is Paskins’ third
time challenging the Superior Court’s January 4, 2013 VOP order, we further
conclude that Paskins’ petition for a writ of mandamus is legally frivolous. If
Paskins continues to ﬁle frivolous claims relating to Criminal ID No. 88801362DI
in this Court, he will be enjoined from ﬁling future claims without leave of the
Court.“

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of mandamus is DISMISSED.

  

Justice

 
 

5 Paskins v. State, 2015 WL 177415 (Del. Jan. 14, 2015).

6 We previously directed the Clerk, in the absence of a specific order of this Court, not to accept
further notices of appeal or petitions for extraordinary relief ﬁled by Paskins in Criminal lD Nos.
9312003318 and 9312006327. In re Paskins, 2010 WL 1462361, at *2 (Del. Apr. 12, 2010);
Paskins v. State, 1998 WL 67728,.at *1 (Del. Jan. 6, 1998).